                    .                                                   Thom asJ.Bondurant,Jr.          cts'
                                                                                                           aas
 Q                                                                      bondurdnt@gentrylockecom
                                                                                            .                o
                                                                                                             :p
                                                                                                              :y
                                                                                                               4c
                                                                                                                9v
                                                                                                                 /o
                                                                                                                 %S
                                                                                                                 l-
                                                                                                                 steoD/
                                                                                                                      STA.IL'rQR*r
                                                                                                                      .?
      -
                                                 A ttorneys             p;(540)983-9389
                                                                        y':(540)983                       1IR ga
                                                                                   9400
                                                                                    -

                                                                                                        JI
                                                                                                          -
                                                                                                         AK
                                                                                                             - 2ov
                                                                                                        QY: . DLEK
                                                                                                           t) CL t           C   -
                                                   July 22,2019


Bv FedEx
                                                                                     * -- 0 ofJudgeJonea
JnmesP.Jones,U .S.DistdctJudge                                                                  X œ ve
United StatesD istrictCourt
Abingdon Division
180 W estM ain Street                                                                     J:L 2 ; 2912
A bingdon,V A 24210
                                                                                   Qn- O te:DK ?U œ
          R e:   USA 1,.IndiviorInc.etal.
                                                                                        %       4*RVltginla ud
                 1:19-cr-00016-JPJ-PM S
                 FILIN G UN D ER SEA L

D em'Judge Jones:

As requested, we have enclosed for filing under seal unredacted versions of Defendants'
M em orandum in Supportof M otion to Dismissthe lndictmentfor Alleging the Conviction of
tûDoctor D''to Prove the Guilt ofIndivior,and the Declaration of James Loonam (with its
accompanying exhibits). RedactedversionsoftheM emo,theDeclaration,and theDeclaration
Exhibitshavebeen filed publicly asECF Doc#82.

W ehaveforwarded to you by e-m ailaW ordversion ofthe Ordergranting theM otion to Seal.

lfyou have any questionsorneed anythingelse,pleasedo nothesitateto giveusa call.

                                              V ery tnzly yours,

                                              G EN TRY LOCK E



                                              Thom as J.Bondurant,Jr.

TJB:s1r
Enclosures

cc:       RandyRamseyer,AUSA (byFedex,withenclosures)

                        10FranklinRoadSE,Suite900 Roanoke,VA 24011* PO Box40013 Roanoke,VA 24022-0013
                                                      TollFree:866.983.0866


Case 1:19-cr-00016-JPJ-PMS Document 84 Filed 07/23/19 Page 1 of 1 Pageid#: 514
23059/1/8943755v1
